DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanvey et al. (2014/0299421) in view of Godwin (GB 2 241 090).
Hanvey et al. disclose a device and method of facilitating an elevator service request from at least one passenger, the method comprising: determining a destination requested by a passenger responsive to a passenger touching an appropriate portion of a touch screen (22) of a passenger interface device (20) configured to allow a passenger to indicate a request for elevator service by touching the screen, an assistance button (28) near the touch screen (abstract);  determining that the assistance button (28) is being pressed (paragraph 12); and determining a destination requested by a passenger responsive to a passenger manipulating the assistance button and then subsequently manipulating the assistance button (paragraphs 12-13).
Hanvey et al. disclose the device and method, further comprising: determining if the assistance up button or the assistance down button has been pressed and released (paragraph 12); causing an audible announcement or visual display of a plurality of possible destinations to be provided to the passenger from the device (paragraphs 18-19); and prompting the passenger to press the assistance button a second time when the passenger hears an audible announcement or sees the visual display of the passenger's desired destination from the device (claim 2); determining the passenger's intended destination based on a timing that the assistance button is released relative to the audible announcement or visual display (claim 2).
Hanvey et al. disclose the device and method, further comprising:  providing at least one of audible indication and visual display of possible destinations to the passenger responsive to determining that the assistance button has been pressed (paragraph 13); and providing at least one of an audible selection and a visual display to the passenger of a plurality of possible starting destinations from which to begin the at least one of audible indications and visual display (claim 3).
Hanvey et al. disclose the device and method, further comprising: prompting the passenger to hold the assistance button until the passenger hears an audible announcement or sees a visual display of the passenger's desired destination from the device (paragraphs 18 and 21); causing an audible announcement or a visual display of a plurality of possible destinations to be provided to the passenger from the device (paragraph 28); and determining the passenger's intended destination based on a timing that the assistance button is released relative to the audible announcement or visual display (paragraph 14).
Hanvey et al. disclose the device and method, further comprising: providing at least one of audible indications and visual display of possible destinations to the passenger responsive to determining that the assistance button  has been pressed; and providing at least one of an audible selection and a visual display to the passenger of a plurality of possible starting destinations from which to begin the at least one of audible indications and visual display (paragraphs 12-13).
Hanvey et al. disclose the device and method, further comprising providing at least one of an audible indication and a visual display of possible destinations to a passenger responsive to determining that the assistance up button or assistance down button has been pressed; and beginning the at least one of audible indications and visual display with at least one destination that has been selected as a first option based on a popularity of the at least one destination and a time of day (paragraph 26).
Hanvey et al. disclose the device, wherein the controller is configured to provide an at least one of an audible indication and a visual display of possible destinations to a passenger responsive to determining that the assistance up button or assistance down button has been pressed, wherein the at least one of an audible indication and a visual display begin with at least one destination that has been selected as a first option based on a popularity of the at least one destination (paragraphs 25-26).
	Hanvey et al. are discussed above.  Hanvey et al. do not disclose an assistance up or down button.
	However, Godwin discloses a passenger interface (figure 1), wherein the passenger can select from an up or down selector.
	Godwin discloses the interface providing at least one of an audible selection and a visual selection to the passenger of a plurality of possible starting destinations from which to begin the at least one of audible indications and visual display (figure 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Godwin with Hanvey et al., because the teachings allow a direct selection of the direction intended by the passenger.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF7/16/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837